DETAILED ACTION
This is in response to the application filed on March 9, 2020 in which claims 1 – 10 are presented for examination.
Status of Claims
Claims 1 – 10 are pending, of which claim 1 is in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant’s PGPub 2020/0301811 at [0032] and [0083] refer to a storage capacity of ’50 M.’ The examiner believes that this should read ‘50 MB’ as in [0093] and [0094].  Also, Applicant’s PGPub 2020/0301811 at [0021], [0061], and [0071] refer to a log size of ‘1 M.’ The examiner believes that this should read ‘1 MB.’  Appropriate correction is required.

Drawings
The drawings are objected to because step S1 of Figure 1 states “the daemon process collects the application framework layer and logs of the Linux kernel.”  The examiner believes that this step S1 should read “the daemon process collects logs of the application framework layer and logs of the Linux kernel.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 states “the daemon process collects the application framework layer and logs of the Linux kernel.”  As in Applicant’s PGPub 2020/0301811 at [0003], ‘logs of the framework layer’ and ‘logs of the kernel’ are retrieved.  Therefore, the examiner believes that claim 1 should state “the daemon process collects logs of the application framework layer and logs of the Linux kernel,” or the like.  As the claim stands, it is not understood how a process can ‘collect the application framework layer.’  Applicant’s PGPub 2020/0301811 also states “the daemon process collects the application framework layer and logs of the Linux kernel” at [0014] and [0052].  Again, it is not understood how a process can ‘collect the application framework layer.’

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 states “the daemon process collects the application framework layer and logs of the Linux kernel.”  As in Applicant’s PGPub 2020/0301811 at [0003], ‘logs of the framework layer’ and ‘logs of the kernel’ are retrieved.  Therefore, the examiner believes that claim 1 should state “the daemon process collects logs of the application framework layer and logs of the Linux kernel,” or the like.  As the claim stands, it is not understood how a process can ‘collect the application framework layer.’

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the predetermined size" and “the predetermined number” in lines 1 - 2 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Note that the terms "a predetermined size" and “a predetermined number” are found in claim 4.  However, claim 5 is listed as depending from independent claim 1.  Thus, there is not correct antecedent basis for the terms "the predetermined size" and “the predetermined number” in claim 5.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “if yes, turning to step A3” in line 6 of the claim.  However, claim 7 is listed as depending from independent claim 1, which does not include a step A3.  Note that step A3 is found in claim 6.  Therefore, the examiner suggests amending claim 7 to depend from claim 6.  Claim 8 inherits this rejection based on its dependency.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the status information of the register” in lines 5 - 6 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  The examiner recommends amending claim 9 to state “ a status information of the register.”

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 states “the predetermined size is 1 M.”  The examiner recommends amending claim 5 to state “the predetermined size is 1 MB.”  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  claim 6 includes a limitation that completes with a comma and a semicolon at line 10.  The examiner recommends amending line 10 of claim 6 to read “external storage device;”  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  claim 7 states “wherein in prior to” at lines 1 - 2.  The examiner recommends amending lines 1 - 2 of claim 7 to read “wherein  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  claim 8 states “the standard storage capacity is 50 M.”  The examiner recommends amending claim 8 to read “the standard storage capacity is 50 MB.”  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  claim 10 uses the acronyms SD and USB with no further explanation or definition.  The examiner recommends amending claim 10 to state “wherein the external storage device is a Secure Digital (SD) card, and/or the external storage device is a Universal Serial Bus (USB) flash disk.”

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of CN 106815128 to Zheng (hereinafter referred to as Zheng) in view of ‘Android OS with its Architecture and Android Application with Dalvik Virtual Machine Review’ by Shaheen et al. (hereinafter referred to as Shaheen), further in view of Applicant’s Admitted Prior Art (hereinafter referred to as AAPA).

Referring to claim 1, Zheng discloses “A method for collecting system logs” (page 8 paragraphs 2, 3, and 9 daemon to receive system log and kernel log sent to the daemon), “applied to an intelligent device with an Android system” (page 13 paragraphs beginning with (1), (2), (3) intelligent device.  Also pages 1 - 2 ‘background technology’ section details logs of an Android system), “wherein providing a daemon process for log collecting” (page 8 paragraphs 2, 3, and 9 daemon to receive system log and kernel log sent to the daemon); “providing an application process for log processing” (page 12 log clearing module 58 and processor 61 performs various functions of application and data processing server to realize log output method); “the method comprises: step S1, the daemon process collects the application framework layer and logs of the Linux kernel” (page 8 paragraphs 2, 3, and 9 daemon to receive system log and kernel log sent to the daemon), “and saves the logs in a first storage path of the Android system” (page 12 first five paragraphs describe sending the kernel log and system log to preset queue 50); “step S2, the application process creates a second storage path” (page 12 first five paragraphs describe sending the kernel log and system log to the user space output); “and step S3, the application process obtains the logs from the first storage path and saves the logs in the second storage path” (page 12 first five paragraphs describe sending the preset kernel log queue 50 to the user space, sending the kernel log and system log to the user space output).
	Zheng does not appear to explicitly disclose “an architecture of the Android system comprising in the sequence of, from top to bottom, an application layer, an application framework layer, a system library and a Linux kernel.”  Also, Zheng discloses using a daemon, but does not appear to explicitly disclose “the daemon process is started when the system of an Android device is started.”
However, Shaheen discloses “an architecture of the Android system comprising in the sequence of, from top to bottom, an application layer, an application framework layer, a system library and a Linux kernel” (Figure 2.1).  Also, Shaheen discloses “providing a daemon process” “and the daemon process is started when the system of an Android device is started” (Figures 6.1 and 6.2).
Zheng and Shaheen are analogous art because they are from the same field of endeavor, which is Android systems.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zheng and Shaheen before him or her, to modify the teachings of Zheng to include the teachings of Shaheen so that the Android system of Zheng includes the layers of an Android system (as detailed by Shaheen) and the daemon process of Zheng is started when the Android system is started.
The motivation for doing so would have been to provide a means for gathering logs at system startup, before any log data is lost.
	Neither Zheng nor Shaheen appears to explicitly disclose “providing an external storage device for accessing the intelligent device” and “step S2, the application process creates a second storage path in the external storage device after identifying the accessed external storage device.”
	However, AAPA discloses “providing an external storage device for accessing the intelligent device” and “step S2, the application process creates a second storage path in the external storage device after identifying the accessed external storage device” ([0002] – [0003] of Applicant’s PGPub 2020/0301811 outputting logs to memory as well as collecting logs and saving them to SD card or U disk.  Note that it is understood by one of ordinary skill in the art that any storage of data in an external storage device would take place “after identifying the accessed external storage device”).
Zheng, Shaheen, and AAPA are analogous art because they are from the same field of endeavor, which is Android systems. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zheng, Shaheen, and AAPA before him or her, to modify the teachings of Zheng and Shaheen to include the teachings of AAPA so that an external storage device is provided and logs are stored in the external storage device.
The motivation for doing so would have been to provide for a larger memory space for saving logs.
Therefore, it would have been obvious to combine AAPA with Zheng and Shaheen to obtain the invention as specified in the instant claim.

	As per claims 2 and 3, Shaheen discloses “providing a configuration file in which the first storage path and startup parameters for the daemon process are formed; and providing an initial process for starting itself when the Android system is started, the initial process being used to load the configuration file so as to start the daemon process” and “the initial process is an init process in the Android system” (section 6.2 steps 3 and 4 look for ‘init’, mounting directories, running script. Figures 6.1 and 6.2 init to daemons).

	As per claim 10, AAPA discloses “the external storage device is a SD card, and/or the external storage device is a USB flash disk” ([0002] – [0003] of Applicant’s PGPub 2020/0301811 outputting logs to memory as well as collecting logs and saving them to SD card or U disk).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Shaheen, further in view of AAPA, as applied to claims 1 – 3 and 10 above, and further in view of ‘File Splitter For Android: Split Any File Into Smaller-Sized Segments’ by A. Rehman (hereinafter referred to as Rehman).

As per claim 4, neither Zheng nor Shaheen nor AAPA appears to explicitly disclose “the daemon process divides the log into a plurality of logs according to a predetermined size, and it may save a predetermined number of logs at
each time.”
However, Rehman discloses an app that “divides the log into a plurality of logs” “and it may save a” “number of logs at each time” (page 1 first paragraph splitting large files into smaller segments.  Page 1 second paragraph “splitting files into smaller pieces makes it easier to upload them over the web or to transfer them to portable storage.” Figure on page 3 shows choosing a size for each segment of the file.  Page 5 first paragraph states “the number of pieces that are created after the splitting process depends upon the total size of the file and the file size that you’ve specified for each segment”).
Rehman does not appear to explicitly disclose “divides the log into a plurality of logs according to a predetermined size” and “save a predetermined number of logs at each time.”
However, it would have been obvious to one of ordinary skill in the art to modify Rehman’s approach so that a size and number of log segments is steady and set in advance.  This would create a consistent output, thus avoiding user error in dealing with different sizes and numbers of log segments.
Zheng, Shaheen, AAPA, and Rehman are analogous art because they are from the same field of endeavor, which is Android systems. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zheng, Shaheen, AAPA, and Rehman before him or her, to modify the teachings of Zheng, Shaheen, and AAPA to include the teachings of Rehman so that the daemon divides the log into a plurality of logs and saves a number of logs at a time.
The motivation for doing so would have been to make a large log easier to transfer to storage (as stated by Rehman at page 1, second paragraph).
Therefore, it would have been obvious to combine Rehman with Zheng, Shaheen, and Rehman to obtain the invention as specified in the instant claim.

	As per claim 5, Rehman does not appear to explicitly disclose “the predetermined size is 1 M, and the predetermined number is 10.”
	However, as above, it would have been obvious to one of ordinary skill in the art to modify Rehman’s approach so that a size and number of log segments is steady and set in advance.  This would create a consistent output, thus avoiding user error in dealing with different sizes and numbers of log segments.  It would have been obvious to one of ordinary skill in the art to try setting the size to 1 MB and the number of segments to 10 in order to find a best output for a specific system.  
Zheng, Shaheen, AAPA, and Rehman are analogous art because they are from the same field of endeavor, which is Android systems. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zheng, Shaheen, AAPA, and Rehman before him or her, to modify the teachings of Zheng, Shaheen, and AAPA to include the teachings of Rehman so that the daemon divides the log into a plurality of logs and saves a number of logs at a time.
The motivation for doing so would have been to make a large log easier to transfer to storage (as stated by Rehman at page 1, second paragraph).
Therefore, it would have been obvious to combine Rehman with Zheng, Shaheen, and Rehman to obtain the invention as specified in the instant claim.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Shaheen, further in view of AAPA, as applied to claims 1 – 3 and 10 above, and further in view of Hahn et al., U.S. Patent Application 2010/0228795 (hereinafter referred to as Hahn).

As per claims 7 and 8, neither Zheng nor Shaheen nor AAPA appears to explicitly disclose “prior to creating the second storage path, further comprising: step B1, the detecting module detects whether a storage capacity of the external storage device is greater than a preset standard storage capacity; if yes, turning to step A3; if not, then exit.”
However, detecting external storage and available storage capacity is known in the art.  For example, Hahn discloses a method that may be used in conjunction with an Android system ([0145]) that “detects whether a storage capacity of the external storage device is greater than a” needed “storage capacity; if yes, turning to step A3; if not, then exit” ([0198] determine whether to delay a download to a storage area of a storage device based on an amount of available storage associated with the storage device. [0207] disclosure is relevant to mass storage devices such as SD cards and USB flash drives).

	Hahn does not appear to explicitly disclose “detect[ing] whether a storage capacity of the external storage device is greater than a preset standard storage capacity” and “the standard storage capacity is 50 M.”
	However, as above, it would have been obvious to one of ordinary skill in the art to modify Hahn’s approach so that a compared standard storage capacity is steady and preset.  This would create a consistent and simple checking mechanism, thus avoiding user error in dealing with different calculations of different available storage space.  It would have been obvious to one of ordinary skill in the art to try setting the standard storage capacity to 50 MB.    
Zheng, Shaheen, AAPA, and Hahn are analogous art because they are from the same field of endeavor, which is Android systems. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zheng, Shaheen, AAPA, and Hahn before him or her, to modify the teachings of Zheng, Shaheen, and AAPA to include the teachings of Hahn so that the detecting module detects whether a storage capacity of the external storage device is greater than a preset standard storage capacity.
The motivation for doing so would have been to ensure that a log can fit in the memory, while also saving extra calculations by utilizing a standard storage capacity required.
Therefore, it would have been obvious to combine Hahn with Zheng, Shaheen, and Rehman to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WIPO Publication WO 2018040968 A1 teaches storing logs on a flash memory, Linux kernel log, and Android user space log.
WIPO Publication WO 2016037488 A1 teaches dividing a file into file blocks before storing.
WIPO Publication WO 2010104814 A1 is a copending to Hahn above, with similar teachings. 
Chinese Patent Application CN 104899129 A teaches log recording in Android systems.
Chinese Patent Application CN 106155875 A teaches sending a system log out to a mobile storage device.
Chinese Patent Application CN 107992407 A teaches copying kernel logs into a USB flash disk in an Android terminal.
Chinese Patent Application CN 110716845 A teaches log information reading in an Android system, writing a log to flash memory.
Chinese Patent Application CN 110740366 A teaches an Android system detecting external memory.
Chinese Patent Application CN 110764962 A teaches a log processing method for kernel log and application log using a daemon process to store in a target device.
Chinese Patent Application CN 112000405 A teaches obtaining logs and storing them in an SD card.
Chinese Patent Application CN 112416733 A teaches an Android system detecting processes via a script.
Chinese Patent Application CN 1567182 A teaches a log daemon program receiving log information and forwards the log information to log storage.
U.S. Patent Application 20120054358 teaches acquiring logs and storing them in storage media.
U.S. Patent Application 20120089651 is a copending to Hahn above, with similar teachings. 
U.S. Patent Application 20140208083 teaches kernel logs transferred to persistent storage.
U.S. Patent Applications 20170315899, 20180210806, and 20190227899 teach copying events from a log file into an abbreviated log file and storing the abbreviated log file in storage.
‘Android Architecture’ from Tutorials Point, archived from 1/6/2017 teaches Android layers.
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184